Citation Nr: 0026284	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a postoperative left total knee 
replacement performed at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and three acquaintances


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board acknowledges that the veteran, in his April 1999 
Substantive Appeal, requested a hearing before the BVA at the 
RO but was instead afforded an RO hearing in May 1999.  
However, in a July 1999 statement, the veteran indicated that 
he wanted his claim to be sent to the Board for a decision.  
The Board views this statement as a withdrawal of the 
veteran's prior BVA hearing request.  See 38 C.F.R. 
§ 20.704(e) (1999).



FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current left knee disability and treatment or surgery at a VA 
facility.



CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a postoperative left total knee replacement 
performed at a VA facility is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the present 
case the veteran filed his claim in September 1998.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran has contended that he incurred an 
infection of the left knee as a result of surgical treatment 
for this joint at a VA facility.  During his May 1999 VA 
hearing, he asserted that he came into contact with "bloody 
bandages" and other dirty items while hospitalized at this 
facility and that this contact led to his infection.  Three 
other individuals provided testimony in support of the 
veteran's contentions at this hearing.

The Board has reviewed the claims file and observes that, in 
January 1995, the veteran underwent a left knee arthroscopy 
following an admission diagnosis of left knee degenerative 
joint disease.  During this hospitalization, the veteran's 
incisions sites were noted to be clean, dry, and intact, and 
he tolerated the procedure well.  However, x-rays dated in 
July 1996 showed marked degenerative joint disease of the 
left knee.

The veteran was subsequently hospitalized at a VA facility in 
January 1997 with increased left knee symptomatology, and he 
underwent a left total knee arthroplasty.  Following this 
surgery, blood testing showed an increased white blood cell 
count, but this high count, the cause of which is not 
described in the hospitalization report, had lowered by the 
time of discharge.  The veteran's postoperative course was 
described as "non-significant."  

In May and April of 1997, the veteran was readmitted to a VA 
facility for complaints of left knee erythema, tenderness, 
and decreased range of motion.  A white blood cell count of 
approximately 30 was noted.  During the hospitalization, the 
veteran's left knee prosthesis was removed, and new knee, 
with an antibiotic spacer, was placed.  Again, the veteran 
was noted to have tolerated the procedure well, and his 
incision was noted to be clean, dry, and intact prior to 
discharge.   He was again hospitalized in May and June of 
1997 for left knee incision, drainage, and exploration.    

The veteran was again hospitalized in February 1998 and was 
noted to be status post infected left knee.  The hospital 
report indicates that the veteran's left knee had been in 
extension for nine months.  During this hospitalization, the 
veteran underwent a left total knee arthroplasty revision.  
He was noted to have tolerated the procedure well and was 
readmitted to the hospital in March 1998 for physical and 
occupational therapy.  In July and August of 1998, the 
veteran was again hospitalized with complaints of left knee 
pain and swelling.  The left knee was positive for edema, 
erythema, and warmth.  The veteran rejected the option of 
having an arthrotomy performed and instead underwent 
arthroscopic irrigation and debridement of the left knee.  
Medications were provided for sensitive Staphylococcus 
aureus, but there were no complications noted otherwise.  

In this case, the medical evidence of record reflects that 
the veteran has undergone multiple surgical procedures on his 
left knee at a VA facility and has suffered from an infection 
of the left knee during the time frame of those surgical 
procedures.  However, there is no competent medical evidence 
of record relating any specific left knee disability to 
treatment or surgery at a VA facility.  Indeed, the only 
evidence of record supporting a nexus between the veteran's 
claimed disability and VA treatment is his lay opinion, as 
well as that of the three other individuals who testified at 
his VA hearing.  However, the Board would point out that 
these individuals have not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
postoperative left total knee replacement performed at a VA 
facility is well grounded.  Given the absence of competent 
medical evidence to support the veteran's claim, this claim 
must be denied as not well grounded.  Since this claim is not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claim.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the claim is well grounded, and the Board denies 
the same claim as not well grounded.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under 38 U.S.C.A. § 1151 for a postoperative 
left total knee replacement performed at a VA facility is 
denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 1 -


